—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which excluded certain payments in calculating his final average salary for retirement purposes.
In calculating petitioner’s final average salary, respondent excluded payments made in anticipation of retirement, payments as an early retirement incentive and payments for unused sick leave. This was neither irrational nor unreasonable and, accordingly, respondent’s determination must be upheld. Inclusion of such payments would result in an unjustified and improper inflation of petitioner’s final average salary as they are not a true reflection of petitioner’s employment history. Petitioner’s remaining contention has been considered and found lacking in merit.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Peters, JJ., *946concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.